Hvman, C. J.
Plaintiffs sue to recover of defendant the value of twenty-one bales of cotton, alleged by them to have been deposited with him.
His defence is, that the cotton was burned by the Confederate forces.
The evidence shows that the defendant removed the cotton from his cotton-gin in which he had stored it, and where it was unsafe, to a house more secure than the gin, and some distance from it. Defendant’s design in removing the cotton was to prevent its being discovered and burned by the cotton-burners of the so-called Confederate States.
In and with the house it was burned before any demand was made for its delivery.
At the time the cotton was burned, the cotton-burners were in the neighborhood burning cotton, and the evidence tends to show that it was burned by them.
The deposit was not made at defendant’s request nor for his advantage.
Defendant received no compensation for keeping the cotton, and he used sufficient diligence to preserve it. ■ See Civil Code 2908.
We perceive no reason to reverse the judgment in favor of defendant rendered pursuant to the verdiot of a jury.
Let the judgment be affirmed, and let plaintiffs, who are appellants, pay the oosts of this appeal.